This case comes before us on consolidated rules to show cause why writs of mandamus should not issue.
The questions at issue are broadly two: I. Will the writ go against a state officer? This depends upon the question of whether R.S. 54:24-11, et seq., still controls the distribution of moneys derived from railroad tax payments. II. Are chapters 4, 5, 6 and 34 of Pamph. L. 1945, constitutional enactments?
The second question presented requires the determination of the constitutionality of those statutes. We are not completely in accord upon that question. The solution of the problem is very close and has been most carefully considered.
Under R.S. 2:83-15, when a rule to show cause like in the present case is discharged as the legal consequence of a determination, as to the constitutionality of a statute, the *Page 603 
relator may take an appeal to the Court of Errors and Appeals. The constitutionality of the statute is the main issue before us.
To facilitate the determination of that issue in the court of last resort, we make such determination and discharge the rules, but without costs.